Title: To John Adams from Thomas Tolmond, 2 February 1780
From: Tolmond, Thomas
To: Adams, John


     The Humble Petition of Thomas Tolmond
     
      My Lord
      Bordeaux february the 2nd 1780
     
     Humbly Sheweth that your Petitioner is a poor american just arived from Marttanico to Rochal in a french frigat. At my arival I got my Disscharge, and from that I travild by Land hear to, Bordeaux. A few days after I Came hear I Was taken Very Ill in the Small pox. I being a stranger in this City, not knowing Where to go, or what to do for any Quarters to Lay my Self Down in this Dissorder Which happend to me in this Contaray, I applied to the american Agant to try If it Were possable for me to get to the Hospattall. He Replied to me, that they took in no people in that Dissorder, So I was Obledge to go father. And as I was awalking along the Street A man of Some humanity I Chance to meet that took Compassion on me, altho he being a poor man, Likewise an English man. He took me in and provided Quarters for me Likewise a Doctor to atend me all on his own Expence I being Disstitute of Money when he took me in he himself being a poore man and having a great Charge on him, and I being not Capable at present to make him the Leat Satissfaction for his goodness.
     I hearing of your Lordships being in town I humbly make my adress to your Lordship hoping that your goodness will take this of my great Misfourtine into Consideration, and grant me such as your Lordship Shall think nessacary for me to Satissfy the poore man Who took Compassion on me, ... I am in Duty Ever Bound to Pray
     
      Thomas Tolmond
     
    